Citation Nr: 0804468	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  04-05 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
operative residuals of a left knee disorder, status post-
partial replacement.

2.  Entitlement to service connection for post-operative 
residuals of a left knee disorder, status post-partial 
replacement.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1975.  Following separation from active service, he 
was a member of the Army Reserve from November 1975 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In October 2005, the veteran presented testimony at a Travel 
Board hearing conducted by the undersigned at the RO.  A 
transcript of that hearing is contained in the claims folder.

In May 2006, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development, including issuance of content-
compliant notice under the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 
2007).  AMC completed the additional development as directed, 
continued to deny reopening of the claim, and returned the 
case to the Board for further appellate review.

The Board reopens the previously denied claim and remands it 
to the RO via the AMC for further development and a de novo 
review.
 
In an October 2006 statement the appellant raised a claim of 
entitlement to an increased evaluation for post traumatic 
stress disorder.  This issue, however, is not currently 
developed or certified for appellate review.  Hence, it is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  An October 1976 rating decision denied entitlement to 
service connection for a left knee disorder which, in the 
absence of an appeal, became final.

2.  The evidence submitted since an October 1976 rating 
decision, by itself, or when considered with the previous 
evidence of record, is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

The October 1976 rating decision is final.  New and material 
evidence sufficient to reopen a previously denied claim for 
entitlement to service connection for a left knee disorder 
has been submitted.  38 U.S.C.A. §§ 5103, 5103A(d)(2)(f), 
5108, 7105 (West 2002 and Supp. 2007); 38 C.F.R. § 3.156(a) 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the service connection.  In that regard, the Court noted that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

Pursuant to the Board's remand, the veteran was issued Kent 
content-compliant notice via October 2006 correspondence.  In 
light of the fact that the Board reopens the veteran's 
previously denied claim below, further discussion of the VCAA 
requirements would serve no purpose.

Governing Law and Regulation
 
Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA. 38 U.S.C.A. §§ 5108, 7104, 7105; 38 
C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).

In this case, "new" evidence means more than evidence that 
has not previously been included in the claims folder, and 
must be more than merely cumulative or redundant, in that it 
presents new information. 38 C.F.R. § 3.156 (2001); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990); Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the United States Court of 
Appeals for Veterans Claims (Court) held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See Evans, 9 Vet. App. at 283 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

In determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
accordingly reopened and the ultimate credibility or weight 
that is accorded such evidence is ascertained as a question 
of fact.  Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

As noted in the October 1976 rating decision, the veteran's 
physical examination at enlistment noted his left knee 
disorder at age 8 and ensuing surgery in 1956 for a left knee 
arthrotomy.  The enlistment examination also noted the scar 
residual of that surgery.  In his original claim, the veteran 
asserted his left knee was injured in service when an 
aircraft tail section fell across both knees.  The rating 
decision noted that "available" service medical records did 
not show the claimed injuries.  The decision further noted 
that examination of the left knee revealed full range of 
motion with no effusion and minimal laxity of the ligaments.  
X-rays of both knees were negative.  In light of those 
findings, the decision denied service connection.

An RO letter, dated in November 1976, notified the veteran of 
the decision and of his appeal rights.  The claims file 
contains nothing to indicate that the veteran did not receive 
the decision letter, or any record that the U.S. Postal 
Service returned it to VA as undeliverable.  Neither is there 
any record of his having submitted a timely notice of 
disagreement with that decision.  Thus, the December 1975 
rating decision became final and binding on the veteran.

Correspondence in the claims file indicates that, due to 
veteran's reserve status, the RO did not have all of his 
service medical records.  Apparently additional service 
medical records were received in 1976.  A November 1967 entry 
notes the veteran's presentation at Ft. Lewis, Washington, 
with a complaint of left knee pain, and he was issued an Ace 
bandage wrap.  An October 1968 entry notes the veteran's 
treatment in Vietnam for a left ankle sprain, part of which 
consisted of a jell cast.  He was seen in August 1970 at Ft. 
Stewart, Georgia, for an injured knee.  The entry does not 
note which of the veteran's knees was involved.  Examination 
revealed no evidence of derangement, and X-rays were 
negative.

Service medical records note another incident in 1974.  An 
April 1974 request for an orthopedic consult notes a right 
knee injury where X-rays showed a possible avulsion fracture.  
The orthopedic examination, however, noted an impression of 
chondromalacia of the left patella, and the veteran was 
issued a limited duty profile for that disorder.  A May 1974 
entry notes the veteran's report that he sustained a left 
patella fracture three weeks earlier, and he had just had the 
case removed.  He presented with complaints of left patella 
pain.  Examination of the left knee revealed swelling and 
tenderness.

The October 1975 Report of Medical Examination for Separation 
notes the veteran's lower extremities were assessed as 
normal, and he was deemed physically fit for separation.  The 
examiner noted a history of medial menisectomy at age eight, 
and a left knee surgical scar.

Although the veteran's assertion that he injured his knees in 
Vietnam during the rainy season is not confirmed by the 
service medical records added to the claims file, the 
currently available service medical records do note a left 
knee injury and treatment during the latter part of his 
active service.  This additional evidence, which was not 
discussed in the prior rating decision is new and material.  
It does not appear to have been before the rating officials 
in October 1976, and it is significant enough that it must be 
considered in determining whether the veteran's pre-existing 
left knee disorder was chronically worsened by his active 
service.  Thus, new and material evidence has been submitted.  
38 C.F.R. § 3.156(a).

The claim is reopened.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for post operative 
residuals of a left knee disorder has been submitted, and the 
claim is reopened.  




REMAND

As noted above, the veteran performed extensive service with 
the Reserve.  Unfortunately, medical records pertaining to 
that service are not available for review.  Accordingly, 
further development is in order.
 
In light of the fact that new and material evidence has been 
added to the claims file, the veteran should be afforded a VA 
examination to determine if his pre-existing post-operative 
left knee disorder was chronically worsened by his active 
service, as well as to determine whether any left knee 
disorder is related to service.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The Board also notes that the VCAA notice letters previously 
issued do not fully apprise the veteran of the evidence 
needed to prove a claim for service connection on the basis 
of in-service aggravation of a pre-existing disorder.  This 
can also be addressed while the appeal is on remand.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that informs him of the 
evidence needed to grant service 
connection under any theory of law.  The 
notice must also provide notice 
explaining how a disability rating and 
effective date are assigned should his 
claim be successful.  The letter should 
also inform the veteran that he has the 
burden of showing the severity of his 
noted pre-existing post-operative left 
knee disorder increased during his active 
service.
 
2.  The RO should contact the National 
Personnel Records Center and secure all 
service treatment records pertaining to 
the appellant's Reserve service.  
Further, the RO must develop the case to 
secure the dates of all periods of 
Reserve service, to include the nature of 
such service, be it active duty for 
training or inactive duty for training.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for post-
operative residuals of a left knee 
disorder.  After securing the necessary 
release, the RO should obtain any records 
not already associated with the claims 
file, including ongoing VA treatment 
records.

4.  After the above is complete, the RO 
should arrange a comprehensive review of 
the claims file by a VA orthopedist to 
determine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any current left knee 
disorder, to include any left knee 
disorder which existed prior to service, 
was either caused or aggravated 
inservice.  If the examiner/reviewer 
opines that a pre-existing left knee 
disorder increased in severity during the 
veteran's service, the examiner must 
opine whether it is at least as likely as 
not that the increase in severity was due 
to the rigors of the appellant's active 
service, or was it clearly and 
unmistakably due to the natural 
progression of the pre-existing 
disorder.  

If the examiner opines that the veteran's 
pre-existing post-operative left knee 
disorder increased in severity during his 
active service, and that any increase in 
severity was due to the rigors of his 
active service, the examiner 
should assess the degree of the increase.  
 
All opinions must be fully explained and 
the rationale provided.  If the examiner 
cannot render the requested opinions 
without examining the veteran, the RO 
shall arrange the examination.  The 
claims file must be provided for review 
as part of any examination.

5.  The RO is to then conduct a de novo 
review and readjudicate the veteran's 
claim in light of the additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, issue a Supplemental 
Statement of the Case and provide an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action 


is required on his part.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


